Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shenae A. Outerbridge appeals from the tax court’s order disallowing her claimed business expenses and determining a deficiency in her 2006 income tax. We have reviewed the record and the tax court’s opinion and find no abuse of discretion and no clear error. Accordingly, we affirm for the reasons stated by the tax court. Out-erbridge v. Comm’r of Internal Revenue, Tax Ct. No. 7907-08, 2009 WL 2169870 (U.S.T.C. July 21, 2009) & (Jan. 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.